DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the communication filed on May 19, 2022. 
3.	Claim 1 has been amended.
4.	New claim 20 has been added.
5.	Claims 1-20 are currently pending and are considered below.

Information Disclosure Statement

6.	The information disclosure statement (IDS) submitted on 05/19/2022; 05/19/2022; 06/30/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 (an apparatus) recites determines personalized information about the visitor; receive the personalized information about the visitor and to output a suggestion for a personalized experience for the visitor, conveys the suggestion for the personalized experience to the visitor at least in part by utilizing a machine learning system to analyze photographs taken by the visitor within the non-profit venue, wherein the personalized experience is to encourage philanthropic activity; and creating multimedia asset selections or sequences to be included as part of the output suggestion.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims at best would use a mobile device, recommendation engine, management system, interface, network, a server and information technology platform performing the determining of personalized information about the visitor; receiving the personalized information about the visitor and to output a suggestion for a personalized experience for the visitor, conveying the suggestion for the personalized experience to the visitor, wherein the personalized experience is to encourage philanthropic activity; and creating multimedia asset selections or sequences to be included as part of the output suggestion, as such the use of a computer, server and information technology and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f).  The claim also recites the use of a machine learning for analyzing photographs taken by a visitor within the non-profit venue, which is just collecting and analyzing data to determine personalized information about the visitor.  The steps performed using machine learning (analyze photographs taken by the visitor within the non-profit venue) are steps that are considered methods of organizing human activity.  The claim is an abstract idea.  See Maucorps (using an algorithm for determining the optimal number of visits;  Digitech (organizing and manipulating information through mathematical correlations); Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits in practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of identifying a visual element of a primary advertisement asset and creating a derivative advertisement asset amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
As for dependent claim 2, this claim recites limitation that further define the same abstract idea noted in claim 1. In addition, this claim recites the additional elements of accessing the management system performed by at least the information technology platform, is merely a tool for accessing metadata. The information technology platform in the step is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claim is ineligible.
As for dependent claims 3-12, these claims recite limitations that further define the same abstract idea noted in claims 2 and 3. Therefore, they are considered patent ineligible for the reason given above.
As for dependent claims 13 and 14, these claims recite limitations that further define the abstract idea noted in claim 1. In addition, they recite the additional elements of a monitoring and a reporting system which are performed by a computer recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
As for dependent claims 15-18, these claims recite limitations that further define the abstract idea noted in claims 14, 15 and 17. Therefore, they are considered patent ineligible for the reason given above.
As for dependent claim 19, this claim recites limitation that further define the same abstract idea noted in claim 1. In addition, this claim recites the additional elements of communicating among plurality of users performed by at least the information technology platform through the communication system, is merely a tool for communication. The information technology platform in the step is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claim is ineligible.
As for dependent claim 20, this claim recites limitation that further define the abstract idea noted in claim 1. Therefore, it is considered patent ineligible for the reason given above.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1-4, 6-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beidel (U.S. Pub. No. 2012/0278721) in view of Witherspoon, Jr. et al.) (hereinafter Witherspoon) and further in view of Petrescu et al. (U.S. Pub. No. 2015/0341549) (hereinafter”Petrescu’).

Claim 1:  Beidel discloses an information technology platform for personalizing an experience of a visitor at a non-profit venue, the platform comprising:
a network, Beidel teaches a network (see at least paragraph 0003);
a server in communication with the network, Beidel teaches a server, and a mobile computing device connected by a network (see at least paragraphs 0003 and 0038);
a mobile computing device to be carried by a visitor to a non-profit venue, Beidel teaches the mobile computing device in communication with the server via the network, wherein an information technology platform determines personalized information about the visitor, Beidel teaches the mobile device of the museum guest are provided with tour segment (see at least paragraphs 0003 and 0041);
a recommendation engine associated with the server, wherein the recommendation engine is to receive the personalized information about the visitor and to output a suggestion for a personalized experience for the visitor, wherein the information technology platform conveys the suggestion for the personalized experience to the visitor, Beidel teaches graphical screens are used in the mobile device application to select an activity or a donation screen (see at least paragraphs 0003, 0046 and 0051); and
a management system for managing the platform, wherein the management system includes a management interface for creating multimedia asset selections or sequences to be included as part of the output suggestion, Beidel teaches mobile device application 22 can provide an appropriate tour segment to the museum guest for the particular museum object associated with that QR code (see at least paragraphs 0003, 0041 and 0046).
While Beidel teaches all the limitations mentioned above, Beidel is silent as to wherein the personalized experience is to encourage philanthropic activity.  However, Witherspoon teaches allowing an administrator to define what reward or benefit is given to a patron who qualifies for a rule when it is executed. Multiple benefits or rewards can be granted per executed rule (see at least paragraphs 0129 and 0140). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Beidel to modify to include the teaching of Witherspoon for the patrons to be rewarded with multiple incentives. 
While Beidel in view of Witherspoon teach the limitations mentioned above, The combination of Beidel and Witherspoon does not explicitly teach utilizing a machine learning system to analyze photographs taken by the visitor within the non-profit venue in (determining personalized information (as taught by Beidel above)).  However, Petrescu teaches the remote server 118 can analyze the still-image-selection metadata (and, if available, the still images themselves and the photographer's ultimate disposition of the still images) together with the video-analysis metadata (and, if available, the video clips themselves and the photographer's ultimate disposition of the captured video). This is similar to the cross-pollination concept discussed above with respect to FIG. 4: That is, by combining the analysis of still images and video, the server 118 can further improve its recommendations for both selecting still images and for analyzing video clips. The particular methodologies usable here are well known from the arts of pattern analysis and machine learning (see at least paragraphs 0016, 0043, 0049 and 0054-0057).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Beidel in view of Witherspoon to modify to include the teaching of Petrescu in order to improve recommendation on selecting images for analysis.

Claim 2:  Beidel in view of Witherspoon and further in view of Petrescu disclose the information technology platform of claim 1, and Beidel further teaches further comprising a management interface for accessing the management system, Beidel teaches the museum tour system 10 can include a host computer 12 and a server 14. The host computer 12 can be used to provide a museum portal application 18 that can be used by museum administrators to manage the museum tour system 10. The museum portal application 18 can provide a
user interface in which the museum administrator can perform a number of tasks, such as adding museum object records, creating tours, editing tours, and adding museum
store products that are related to certain museum objects (see at least paragraph 0038).

Claim 3:  Beidel in view of Witherspoon and further in view of Petrescu disclose the information technology platform of claim 2, and Beidel further teaches wherein the management interface is for creating an interactive campaign, wherein information about the campaign is displayed at multiple locations or sites via the management interface, wherein the information about the campaign is displayed simultaneously at the multiple locations or sites, and wherein participants at the multiple locations interact or participate in real-time communication via the management interface, Beidel teaches mobile device application 22 can provide an appropriate tour segment to the museum guest for the particular museum object associated with that QR code (see at least paragraphs 0046 and 0051).

Claim 4:  Beidel in view of Witherspoon and further in view of Petrescu disclose the information technology platform of claim 3, and Beidel further teaches, wherein a form of the real-time communication is selected from a group consisting of audio conferencing, video conferencing, virtual reality conferencing, augmented reality conferencing, collaborative text chat, collaborative editing and holographic conferencing, Beidel teaches the museum object tour page can include an audio button that can be tapped by the museum guest when he or she is ready to hear an audio tour of that particular museum
 object (see at least paragraphs 0053 and 0054).

Claim 6:  Beidel in view of Witherspoon and further in view of Petrescu disclose the information technology platform of claim 2, and Beidel further teaches, wherein the management interface is for creating multiple templates of multimedia asset selections or sequences, Beidel teaches the museum tour system 10 can include a host computer 12 and a server 14. The host computer 12 can be used to provide a museum portal application 18 that can be used by museum administrators to manage the museum tour system 10. The museum portal application 18 can provide a user interface in which the museum administrator can perform a number of tasks, such as adding museum object records, creating tours, editing tours, and adding museum store products that are related to certain museum objects (see at least paragraph 0038).

Claim 7:  Beidel in view of Witherspoon and further in view of Petrescu disclose the information technology platform of claim 2, and Beidel further teaches, wherein the management interface is for creating interactive campaigns related to locations in a site plan, Beidel teaches the museum tour system 10 can also include a mobile device application 22 accessible with a mobile computing device 20. The mobile device application 22 can provide a tour segment and other information to the mobile computing device 20 when the museum guest approaches each museum object. In some embodiments, the mobile device application 22 can automatically recognizing that the museum guest is in close proximity to the museum object in order to choose the appropriate tour segment and information (see at least paragraph 0041).

Claim 8:  Beidel in view of Witherspoon and further in view of Petrescu disclose the information technology platform of claim 2, and Beidel further teaches, wherein the management interface is for associating a live feed of multimedia to a site plan, Beidel teaches the museum tour system 10 can also include a mobile device application 22 accessible with a mobile computing device 20. The mobile device application 22 can provide a tour segment and other information to the mobile computing device 20 when the museum guest approaches each museum object. In some embodiments, the mobile device application 22 can automatically recognizing that the museum guest is in close proximity to the museum object in order to choose the appropriate tour segment and information (see at least paragraph 0041).

Claim 9:  Beidel in view of Witherspoon and further in view of Petrescu disclose the information technology platform of claim 2, and Beidel further teaches, wherein the management interface is for creating interactive campaigns and displaying multimedia relating to a degree of progress towards a goal in the interactive campaign, Beidel teaches the museum tour system 10 can also include a mobile device application 22 accessible with a mobile computing device 20. The mobile device application 22 can provide a tour segment and other information to the mobile computing device 20 when the museum guest approaches each museum object. In some embodiments, the mobile device application 22 can automatically recognizing that the museum guest is in close proximity to the museum object in order to choose the appropriate tour segment and information (see at least paragraph 0041).

Claim 10:  Beidel in view of Witherspoon and further in view of Petrescu disclose the information technology platform of claim 2, and Beidel further teaches, wherein the management interface is for designing interactive content, Beidel teaches the museum guest can then be offered many options through the mobile device application 22, including receiving audio information, posting on a social network, getting recommendations, taking tours, and playing related games and trivia (see at least paragraph 0053).

Claim 11:  Beidel in view of Witherspoon and further in view of Petrescu disclose the information technology platform of claim 2, and Beidel further teaches, wherein a development of different assets for location-based kiosks and mobile applications is performed via the management interface, Beidel teaches the museum tour system 10 can also include a mobile device application 22 accessible with a mobile computing device 20. The mobile device application 22 can provide a tour segment and other information to the mobile computing device 20 when the museum guest approaches each museum object. In some embodiments, the mobile device application 22 can automatically recognizing that the museum guest is in close proximity to the museum object in order to choose the appropriate tour segment and information (see at least paragraph 0041).

Claim 12:  Beidel in view of Witherspoon and further in view of Petrescu disclose the information technology platform of claim 2, and Beidel further teaches, wherein content for different museum locations is developed simultaneously via the management interface, Beidel teaches the museum tour system 10 can also include a mobile device application 22 accessible with a mobile computing device 20. The mobile device application 22 can provide a tour segment and other information to the mobile computing device 20 when the museum guest approaches each museum object. In some embodiments, the mobile device application 22 can automatically recognizing that the museum guest is in close proximity to the museum object in order to choose the appropriate tour segment and information (see at least paragraph 0041).

Claim 13:  Beidel in view of Witherspoon and further in view of Petrescu disclose the information technology platform of claim 1, and Beidel further teaches, further comprising a monitoring system, Beidel teaches the location of the mobile computing device 20 can be monitored by the Wi-Fi network, IPS, LPS, or GPS (see at least paragraph 0041 and 0046).

Claim 14:  Beidel in view of Witherspoon and further in view of Petrescu disclose the information technology platform of claim 1, and Beidel further teaches, further comprising a reporting system, Beidel teaches the mobile device application 22 can provide an appropriate tour segment to the museum guest for the particular museum object associated with that QR code (see at least paragraphs 0041 and 0046).

Claim 19:  Beidel in view of Witherspoon and further in view of Petrescu disclose the information technology platform of claim 1, and Beidel further teaches, further comprising a communication system for electronic communication among the visitor, other visitors, non-profit venue employees, and campaign representatives, Beidel teaches providing audio tours and information about each exhibit or park attraction (see at least paragraphs 0046 and 0056).

Claim 20:  Beidel in view of Witherspoon and further in view of Petrescu disclose wherein the mobile computing device includes a camera that captures the photographs taken by the visitor within the non-profit venue, Beidel teaches mobile device with camera (see at least the Abstract and paragraphs 0046-0048).


13.	Claims 5 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Beidel (U.S. Pub. No. 2012/0278721) in view of Witherspoon, Jr. et al.) (hereinafter Witherspoon) and Petrescu et al (U.S. Pub. No. 2015/01341549) (hereinafter ‘Petrescu’)  and further in view of Felt (U.S. Pub. No. 2011/0105092) (hereinafter ‘Felt’).

Claim 5:  Beidel in view of Witherspoon and further in view of Petrescu disclose the information technology platform of claim 2, but the combination of Beidel in view of Witherspoon and further in view of Petrescu do not explicitly teach wherein the management interface provides a heat map showing paths of a plurality of visitors through the non-profit venue.  However, Felt teaches directions provided by the mobile device may include a visual indication of an optimal path of travel from the geographic location of the mobile device to another geographic location within the site premises (see at least paragraphs 0050-0051, 0067 and 0073 and see also figure 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention of Beidel, Witherspoon and Petrescu to modify to include the teaching of Felt in order to provide additional tools and/or output configured to guide the user of the mobile device.

Claim 15:  Beidel in view of Witherspoon and further in view of Petrescu disclose the information technology platform of claim 14, wherein the visitor has a sponsor, Witherspoon teaches a sponsor (see at least Paragraphs 0097 and 0181).  The combination of Beidel in view of Witherspoon and further in view of Petrescu do not explicitly teach wherein the reporting system automatically queries the visitor and requests an update on participation in a campaign. However, Felt teaches route planning tools may be provided when the mobile device is located within the site premises and/or before the user visits the site premises. Accordingly, the tools may be utilized by the user to pre-plan a route for a future visit to the site premises and/or to plan a route during a visit to the site premises.  Furthermore, as the mobile device is moved within the site premises, the position of visual indicator 1102 may be updated within interactive map 502 (see at least paragraphs 0060-0067).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention of Beidel, Witherspoon and Petrescu to modify to include the teaching of Felt in order to provide additional tools and/or output configured to guide the user of the mobile device.

Claim 16:  Beidel in view of Witherspoon and Petrescu and further in view of Felt disclose the information technology platform of claim 15, and Felt further teaches wherein the campaign has specific actions, and wherein the reporting system queries the visitor whether the visitor has completed the specific actions, Felt teaches route planning tools may be provided when the mobile device is located within the site premises and/or before the user visits the site premises. Accordingly, the tools may be utilized by the user to pre-plan a route for a future visit to the site premises and/or to plan a route during a visit to the site premises.  Furthermore, as the mobile device is moved within the site premises, the position of visual indicator 1102 may be updated within interactive map 502 (see at least paragraphs 0060-0067).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention of Beidel, Witherspoon and Petrescu to modify to include the teaching of Felt in order to provide additional tools and/or output configured to guide the user of the mobile device.

Claim 17:  Beidel in view of Witherspoon and Petrescu and further in view of Felt disclose the information technology platform of claim 15, and Felt further teaches, wherein the visitor is automatically subscribed to an ongoing email or push-messaging update about a status of the campaign.  Felt teaches route planning tools may be provided when the mobile device is located within the site premises and/or before the user visits the site premises. Accordingly, the tools may be utilized by the user to pre-plan a route for a future visit to the site premises and/or to plan a route during a visit to the site premises.  Furthermore, as the mobile device is moved within the site premises, the position of visual indicator 1102 may be updated within interactive map 502 (see at least paragraphs 0060-0067).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention of Beidel, Witherspoon and Petrescu to modify to include the teaching of Felt in order to provide additional tools and/or output configured to guide the user of the mobile device.

Claim 18:  Beidel in view of Witherspoon and Petrescu and further in view of Felt disclose the information technology platform of claim 17, and Felt further teaches, wherein the ongoing email or push- messaging update is delivered to the sponsor and the ongoing email or push- messaging update includes a specific update regarding the visitor, including a status of completion of the specific actions.
Felt teaches route planning tools may be provided when the mobile device is located within the site premises and/or before the user visits the site premises. Accordingly, the tools may be utilized by the user to pre-plan a route for a future visit to the site premises and/or to plan a route during a visit to the site premises.  Furthermore, as the mobile device is moved within the site premises, the position of visual indicator 1102 may be updated within interactive map 502 (see at least paragraphs 0060-0067).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention of Beidel, Witherspoon and Petrescu to modify to include the teaching of Felt in order to provide additional tools and/or output configured to guide the user of the mobile device.

Response to Arguments

14.	Applicant's arguments filed on May 05/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.  See new rejection above.

15.	Applicant’s arguments filed on May 05, 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 102/103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
17.	Bjontegard (CA 2887283 A1) talks about a contextually intelligent communication system and processes acquire and processes data on the current context of a user who is using a connected mobile communication device such as a smart phone or tablet by using various sensors (see at least the Abstract).

18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        07/18/2022